Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings and substitute specification for application no. 16/846,187 filed on 12/31/20 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings are identical in all of the applications as pertaining to figs 1-67 that have a response to their respective non-final office actions.  If the page and line number references are incorrect, look at the amended drawings and substitute specification filed for application no. 16/846,187 on 12/31/20.
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the Non-final office action.  The Examiner is available to discuss to the issues that are being raised in this office action.  It would be helpful if PTO/SB/439 is filed in each of the 
The Examiner again requests that the Applicant provide specific references (i.e., element number and/or page and line locations) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
Due the number of unresolved issues and the reintroduction previously addressed issues (see improper claim markup, above), the scope of the claims is not clear.  In addition, the Examiner conducted an interview on Aug. 28, 2020 to resolve many of the issues in the drawings and specification, that has not been included in the amendment to the instant application filed on 1/12/21.  Copies of marked-up drawings to  figures 68-92 has e-mailed to Applicant on 1/25/21.
Response to Arguments
Applicant argues “Elements that by their nature can be inherently Multiple” (Applicant’s remarks of 2/12/21, p. 10).  The Examiner agrees with Landis that "[p]lural elements are not preceded by articles” upon first recitation of the element, however thereafter article “the” or “said” needs to precede the claimed element to indicate that this article has antecedence in to the same previously claimed element.  
Applicant argues “Conduit” (Applicant’s remarks of 2/12/21, pp. 10-11).  Despite Applicant’s arguments that “conduit” is both singular and plural, dictionaries such as www,freedictionary.com, www.yourdictionary.com and en.wiktionary.org show “conduit” as singular and “conduits” as plural.
Applicant argues “The Law of Judicial Notice. Even a failure to address evidence is never affirmative evidence of an existence of fact.” (Applicant’s remarks of 2/12/21, p. 17).  While is matter is moot since the rejection has been withdrawn based upon Applicant’s amendments to the claims, the Examiner will address since this is a procedural issue.  MPEP 2144.03 states “[i]f applicant does not traverse the examiner’s assertion of official notice . . ., the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant . . . failed to traverse the examiner’s assertion of official notice.”  The Applicant failed in their response (dated 7/15/20) to the Non-final Office action (dated 1/15/20) to traverse such a finding of official or judicial notice, and therefore the Examiner as directed by the MPEP that “the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art” which is precisely what the Examiner stated in the Final office action (dated 8/12/20).
The Examiner believes that many of the issues raised in this action and/or Applicant’s remarks can be addressed by revising the claim language to insure that claims elements are consistently described, that the claims accurately describe the disclosed invention and that antecedence is clear throughout the claims.
Priority 
The Application Data Sheet (ADS) as corrected filed 11/23/20, lists the instant application as a continuation of U. S. Application 16/577,886.  However, this application is a continuation-in part (and not a continuation) of 16/577,886, since the application repeats a substantial portion of prior Application No. 16/577,886 filed 9/20/19; and adds et seq. for claiming priority.
In addition, the priority claim in applications 15/792,663 and 16/577,886 have to corrected.  A petition to correct the benefit claim has been filed for application 16/577,886 on 2/15/21 and Applicant has stated that a petition has also been filed in app. no. 15/792,663 that has not been scanned into file wrapper as of this date.
The Corrected Application Data Sheet lists 16/785,565 as a continuation of the instant application.  Since 16/785,565 is a filed after the instant application, app, no. 16/785,565 should not be listed in the instant application.
In addition, it is noted that priority has also not been claimed to co-pending U.S. application 15/700,705 which contains figs.  68 to 78B and accompanying written description which appear identical to figs. 68 to 78B and corresponding written description of the instant application.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to: 
a.	Claim 1, lines 3-4 and Claim 14, lines 10-11 require “a heat reservoir.”  The only reservoir disclosed is “reservoir 3412” used for fire suppression.   What disclosed element supports the “heat reservoir” that is being claimed? (during an interview on 2/18/21 for app. 16/846,223, if this 
b.	Claim 9 requires “consisting of two manifolds.”  The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.  Is there only the two manifolds flanking the vertically stacked computers or there other elements such as building conduits that also flank flanking the vertically stacked computers?  
c.	Claim 10, lines 1-2 requires “said conduit posts route fluid wholly exterior to support posts of said server rack stand.”  The Examiner understands the “support posts” to be element 7630 and the “conduit posts” to be element 7825.  Figs. 82C, 82D, 83, 85, 87, 88, 89 depict the conduit posts 7825 to be recessed in between the support posts 7630, and not wholly exterior to the support posts of said server rack stand as claimed; and 
c.	Claim 12, lines 1-2 requires “said support cartridge physically supports said computer.”  How does the support cartridge physically support the computer?  There is disclosure of “the adapters 7320 may be positioned on the conduit posts 7825 facing inwardly for the projection of the physical dimensions of the post 7825 into the aperture 7400 of the cartridge 7300” (p. 24, ll. 8-10), but these adapters 7320 of the cartridge 7300, which are disclosed as including “an elastic material,” only appear to extend between the cartridge 7300 and the vertical conduit post 7825, and not between the cartridge 7300 and the computer 7305.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, a heat reservoir (claims 1 and 14), an airflow inlet passage (claim 1), an airflow outlet passage (claim 1) and an airflow source (claims 1, 14, and 17) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2475 (fig. 24), 305a, 305b (fig. 72B), 9008 (figs. 78A and 78B) and 7203 (fig. 87) and 7002 (figs. 79A, 82C and 87, the examiner believes that the references currently in the specification to reference numeral 7002 should be are changed to element 7825).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2170” has been used to designate both a cavity in the panel (specification at page 11, lines 14-16 states “the cartridge 2166 is retained in place by pins 1310 and 1840 which engage upright members 2168, 2169 located in the lateral panel to create an upright member cavity 2170. The assembly creates a void 2159 behind the cartridge”) and a cavity in vertical support post (specification at page 20, lines 5-6 states “[a]s shown in FIG. 68, the vertical post member 1825 includes a hollow area 2170 through which gas may be infused or withdrawn”).  
The drawings are objected to because:
a.	Fig. 22, is reference numeral 2170 correct? Page 11, lines 14-16 states “the cartridge 2166 is retained in place by pins 1310 and 1840 which to create an upright member cavity 2170. The assembly creates a void 2159 behind the cartridge” (language with emphasis has been added in your current amendments to the specification).  How does cartridge 2166 create upright member cavity 2170, when reference numeral 2170 appears to a cavity within each upright member 2482?  Further should upright members 2168 and 2169 be renumbered to 2482 (this was changed in your reworked specification emailed to the Examiner on 8/27/20, but changed in the specification filed 2/8/21)?
b.	Fig. 26, removed artifact lead line above reference numeral “1840”;
c.	Fig. 41, reference numeral “1215” should be “1210” and the other side should be identified as “1215”;
d.	Fig. 43C, reference numeral “4125” should be “4120”;
e.	Fig. 43D, reference numeral “4120” should be “4125”; 
f.	Fig. 43D, reference numeral “1820” should be “2608”;
g.	Fig. 43D, reference numeral “4371” should be “4370”;
h.	Fig. 68, “310” in rear should be changed to “320” to be consistent with fig. 3;
i.	Fig. 68, “307” should be changed to “309” to be consistent with fig. 3, and “307” added for left hand side rail;
j.	Figs. 68, 69, 70 (2 places), 71A (2 places), 71B, 72A, 72B, 74, 75, and 76, “1825” should be “2482”;
k.	Fig. 69, “309” should be added for rail;

m.	Fig. 73, “6332” (2 places) should be changed to “5121”, “5125”, “5130” and “5135” to correspond with fig. 51.
n.	Fig. 68, “307” should be changed to “309” to be consistent with fig. 3;
o.	Fig. 77B, “1945” should be “1310”.  “1945” is for post contact pin and “1310” is for cartridge pin;
p.	Figs. 80, 81, 82A, 82B, 82C, 82D, 83, and 87 (at least one of these figures), labeling the wall that separates (bifurcates) the interior manifold void into the airflow inlet passage and the airflow outlet passage;
q.	figs. 82C and 87, the Examiner presumes that the reference numeral “7002” should be pointing to the holes; and
r.	fig. 83, reference numeral “7305” should be “7200”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities:
a.	Page 1, line 9, add now issued as U.S. Patent No. 10,426,061” after the comma;
b.	Page 1, line 11, add now issued as U.S. Patent No. 9,832,912” after the comma;
c.	Page 1, line 11, “§120” should be “§119(e)”;
d.	Page 7, line 14, add “.” (period) at the end of the sentence;
b.	Page 10, line 5, “1028 and 1025 and 1030” should be “1025, 1028, and 1030”;
c.	Page 13, line 30, delete “or shutter”;
d.	Page 15, line 8, “1210through” should be “1210 through”;
e.	Page 17, line 27, “herein,” should be “herein.” (change punctuation from a “,” (comma) to a “.” (period).  
f.	Page 21, line 11; and page 24, line 4, “79” should be “79A”; and
g.	page 24, lines 7 and 8, “7002” should be “7805”.
Appropriate correction is required.
Claim Objections
Claims 1-4, 6-14, and 17 are objected to because of the following informalities:  
a.	Claim 1, line 2, “building inlet conduit” should be “a building inlet conduit”;

c.	Claim 1, line 3, should “fluid” (second occurrence) have antecedence in “fluid” of line 3 (first occurrence)?
d.	Claim 1, lines 9-10; and Claim 17, lines 6-7, “said rack stand” should be “said server rack stand”;
e.	Claim 1, lines 10 and 11; and Claim 10, line 1, require “fluid.”  Are these “fluid” the same or different from “fluid” of claim 1, line 3?
f.	Claim 1, line 17 requires “air.”  Is “air” same or different from “fluid” of line 3?
g.	Claim 4, line 3, “airflow inlet openings” (plural) lacks antecedent basis.  Is Applicant referring to “each of the airflow inlet opening” (singular) of claim 1, line 7;
h.	Claim 4, lines 2-3, “airflow outlet openings” (plural) lack antecedent basis.  Is Applicant referring to “each of the airflow outlet opening” (singular) of claim 1, lines 7-8;
i.	Claim 7, lines 6-7, “that substantially sealed case” should be “the substantially sealed case”
j.	Claim 8, line 1, “two or less manifolds” should be “two or less manifolds including the manifold”;
k.	Claim 9, line 1, requires “two manifolds.”  Claim 9 is dependent on claim 8 which requires “two or less manifolds.”  Therefore claim 9 is understood as “the two or less of the hollow manifolds is two of the hollow manifolds”;

m.	Claim 11, line 2, “said substantially sealed computer” should be “said substantially sealed case of said computer”;
n.	Claim 13, line 2, “said conduit post” lacks antecedent basis; and is understood as “the representative one of the said vertical conduit posts”;
o.	Claim 14, line 4 and 6, “dimension” should be “dimensions”;
p.	Claim 14, line 5, “sealed building conduit” should be “a sealed building conduit”;
q.	Claim 14, lines 8 and 11, “said manifold” should be “said hollow manifold” to be consistent with lines 5-6;
r.	Claim 14, line 9, “ multiple computers” should be “said multiple computers” having antecedence in line 3;
s.	Claim 14, line 12, requires “moving airflow from said computer case through said building conduit” and lines 10-11 requires “returning exhaust airflow from said sealed cases directly via an external exhaust server conduit to said manifold.”  The Examiner understands the exhaust airflow flows from said case of the computer 7305, through the external exhaust server conduit 7825, through the manifold 7200, and through the building outlet conduit 5228, 5229.  Therefore, the airflow of line 12 while being exhaust airflow that originated from the case of the computer, should now be exhaust airflow from the hollow manifold through a building outlet conduit;   

u.	Claim 17, line 9 requires “fluid.”  Is this “fluid” the same or different from “fluid” of line 8?
v.	Claim 17, line 9, “said building outlet conduit” lacks antecedent basis;
w.	Claim 17, line 10, “further defining” should be “the manifold further defining”;
x.	Claim 17, line 16 requires “air.”  Is this “air” the same or different from “fluid” of line 8?
y.	Claim 17, line 16, “said manifold inlet passage” lacks antecedent basis.  Should “said manifold inlet passage” be “said airflow inlet passage of the manifold” having antecedence in line 10? and
z.	Claim 17, line 15, “said manifold outlet passage” lacks antecedent basis.  Should “said manifold outlet passage” be “said airflow outlet passage of said manifold” having antecedence in lines 10-11?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14, lines 10-11 requires “returning exhaust airflow from said sealed cases directly via an external exhaust server conduit to said manifold.”  The claim limitation includes the term “directly” which does not allow for any intervening element.  Figure 82A-82C illustrates a cartridge 7300 and one of rack/post adapters 7320 as being disposed between the case of the computer 7305 and the external exhaust server conduit 7825 and another one of the rack/post adapters 7320 as being disposed between the external exhaust server conduit 7825 and the hollow manifold 7200.  Therefore how is exhaust airflow returned from said sealed cases directly via an external exhaust server conduit to said manifold?
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

b.	Claim 1, line 9; and Claim 17, line 6 require “a manifold dimension similarly to said computer.”   How similar does the dimensions of the manifold need to be to the computer in order to be within the metes and bounds of the claim?  Also is it just relating to the footprint of the manifold and computer or to all three axis of each of the manifold and the computer (see Applicant’s remarks of 7/15/20, p. 9)?
c.	Claim 4, line 2 requires “its own substantially sealed case.”  Is this the same or addition to “a substantially sealed case” of claim 1, line 7?
d.	Claim 4, line 2 requires “an airflow inlet opening.”  Is this “airflow inlet opening” the same or different from “an airflow inlet opening” of claim 1, line 7;
e.	Claim 4, lines 2-3 requires “an airflow outlet opening.”  Is this “airflow outlet opening” the same or different from “an airflow outlet opening” of claim 1, lines 7-8;

g.	Claim 14, line 7 requires a “sealed building conduit.”  The Examiner interprets “sealed” as being “closed so that nothing can get in or out.”  However the building conduit also is required to conduct air airflow through the building conduit.  Is the building conduit sealed or is the building conduit not sealed? (During interview of 2/18/21 for app. 16/846,223, it was discussed that the system is sealed rather than the individual components such as the building conduit);
h.	Claim 14, line 7 requires a “sealed case.”  The Examiner interprets “sealed” as being “closed so that nothing can get in or out.”  However the case also is required to be able receive a directed airflow from a server conduit and move airflow from the computer case to a building conduit.  Is the case sealed or is the case not sealed? (During interview of 2/18/21 for app. 16/846,223, it was discussed that the system is sealed rather than the individual components such as the case);
i.	Claims 14, line 8, 10, and 12 require “airflow.”  Are these the same or different “airflow” from the “airflow” of line 5?
j.	Claim 14, line 10 requires “said building conduit” which appears to have antecedence in “sealed building conduit” of claim 14, line 4.  Is this the 
Allowable Subject Matter
Claims 1-4, 6-14, and 17 would be allowable if rewritten or amended to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Claims 1, 17, and all claims dependent thereof are allowable over the art of record because the prior art does not teach or suggest a server rack stand comprising a computer, an interior void bifurcated defining an airflow inlet passage and an airflow outlet passage; substantially linear rigid vertical conduit posts external to said computer; and an airflow source.
b.	Claim 14 is allowable over the art of record because the prior art does not teach or suggest a process comprising a stand, multiple computer of identical dimension, a hollow manifold sized substantially identical to said computer dimension  aa hollow manifold having an interior influx chamber and returning exhaust airflow to the manifold, an external influx server conduit, an external exhaust server conduit; and moving airflow.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 7 and all claims dependent thereof patentable over art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/22/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835